PCIJ_AB_41_CustomsRegime_LNC_NA_1931-09-05_ADV_01_NA_01_EN.txt. 55

INDIVIDUAL OPINION BY M. ANZILOTTI.
[Translation.]

Although I am in agreement with the Court’s conclusion,
my point of view is widely different. Owing to the impor-
tance of the case and the grave legal problems involved,
I consider it my duty to make use of the right conferred
upon me by the Rules and to state my personal opinion
as briefly as possible, as well as the reasons which have
enabled me to accept the conclusion of the present Advisory
Opinion. |

1.—In the first place, we must consider what is the real
question which the Court was called upon to decide.

The Council asks whether ‘“‘a régime established between
Germany and Austria on the basis and within the limits
of the principles laid down by the Protocol of March roth,
1931,” would “be compatible with Article 88 of the Treaty
of Saint-Germain and with Protocol No. I signed at Geneva
on October 4th, 1922”. | |

Neither Article 88 of the. Treaty of Saint-Germain nor the
Geneva Protocol of October 4th, 1922, imposes upon Austria
any obligations other than to abstain from certain acts
otherwise than with the consent of the Council of the League
of Nations. The régime in question would only be incom-
patible with Article 88 of the Treaty of Saint-Germain or with
the Protocol of Geneva if that consent of the Council were
necessary and Austria failed to obtain it.

Accordingly, the question put to the Court is whether the
conclusion of a Customs Union with Germany on the basis
and within the limits of the Protocol of March roth, 1931, is
among the acts from which Austria must abstain otherwise
than with the consent of the Council of the League of Nations.
It is indeed from this aspect that the question was discussed
before the Court. Germany and Austria maintain that the
proposed Customs Union would not be included among the
acts for which the Treaty of Saint-Germain and the Geneva

22
OPINION BY M. ANZILOTII . 56

Protocol require the consent of the Council, while France,
Italy and Czechoslovakia maintain the contrary.

The dispute upon which the Court is asked to give its
opinion therefore relates to the applicability of the provisions
of Article 88 and the Geneva Protocol to this particular case.
The reply will have the following effect: either the said pro-
visions are not applicable to this case (so-called theory of
compatibility), so that Austria is free to conclude the Customs
Union with Germany; or these provisions or some of them
are applicable to the case (so-called theory of incompatibility),
and Austria must abstain from concluding the Customs Union
with Germany or must apply to the Council for its consent.

2—-When Article 88 of the Treaty of Saint-Germain and -
the Geneva Protocol require Austria to abstain from certain
acts otherwise than with the consent of the Council of the
League of Nations, the purpose is to give effect to the prin-
ciple contained in the first part of the said Article 88: “The
independence of Austria is inalienable otherwise than with
the consent of the Council of the League of Nations.” We
must therefore first of all study the meaning and consequences
of this principle.

The idea that: Austria’s independence is inalienable except
with the consent of the Council of the League of Nations
has its origin in Article 80 of the Treaty of Versailles. That
article imposed upon Germany two obligations: to acknowl-
edge and respect ‘“strictly” the independence of Austria,
within the frontiers which may be fixed in a treaty between
that State and the Principal Allied and Associated Powers ;
and to agree that “this independence shall be inalienable,
except with the consent of the Council of the League of
Nations’. There is little doubt that this provision, which has
no counterpart in the other treaties of peace, was adopted
in order to secure Austria’s existence against the danger of
incorporation within the German Reich.

Article 88 merely repeats and generalizes the principle
already enunciated in the Treaty of Versailles. The idea
underlying this article is that Austria’s existence within the

23
OPINION BY M. ANZILOTTI 57

frontiers fixed for her is an essential element in the political
system created by the peace treaties. The real aim of the
principle contained in the first part of Article 88 is to secure
that existence and to prevent Austria from being absorbed
within another State or coming under the dependence of
another State, unless the Council of the League of Nations,
the sovereign judge of political situations and of the require-
ments of peace, shall so dispose.

We may therefore affirm that this article was not adopted
in the interests of Austria, but in the interests of Europe
as a whole, and thus it will be readily understood that
Article 88, far from granting Austria rights, only imposes
upon her obligations.

3.~We must now define the meaning and scope of the
terms “independence” and “inalienable” in the first part of
Article 88. _

With regard to the former, I think the foregoing obser-
vations show that the independence of Austria within the
meaning of Article 88 is nothing else but the existence of
Austria, within the frontiers laid down by the Treaty of
Saint-Germain, as a separate State and not subject to the
authority of any other State or group of States. Independence
as thus understood is really no more than the normal con-
dition of States according to international law ; it may also be
described as sovereignty (suprema potestas), or external sover-
eignty, by which is meant that the State has over it no
other authority than that of international law.

The conception of independence, regarded as the normal
characteristic of States as subjects of international law, cannot
be better defined than by comparing it which the exceptional
and, to some extent, abnormal class of States known as
“dependent States”. These are States subject to the authority
of one or more other States. The idea of dependence there-
fore necessarily implies a relation between a superior State
(suzerain, protector, etc.) and an inferior or subject State
(vassal, protégé, etc.); the relation between the State which
can legally impose its will and the State which is legally
compelled to submit to that will. Where there is no such
relation of superiority and subordination, it is impossible to
speak of dependence within the meaning of international law.

24
OPINION BY M. ANZILOTTI 58

It follows that the legal conception of independence has

nothing to do with a State’s subordination to international
law or with the numerous and constantly increasing states of
de facto dependence which characterize the relation of one
country to other countries.
_It also follows that the restrictions upon a State’s liberty,
whether arising out of ordinary international law or contractual
engagements, do not as such in the least affect its independ-
ence. As long as these restrictions do not place the State
under the legal authority of another State, the former remains
an independent State however extensive and burdensome those
obligations may be.

This is obviously the standpoint of the Treaty of Saint-
Germain when it proclaims the independence of Austria despite
the many serious restrictions it imposes upon her freedom in
the economic, military and other spheres. These restrictions
do not put Austria under the authority of the other contracting
States, which means that Austria is an independent State
within the meaning of international law. This is the inde-
pendence which Article 88 declares to be “inalienable”. What
now is the meaning of that term ?

4.—The idea naturally suggested by the word ‘“alienate” is
the transfer of something from one person to another, but
it seems that the word may also mean: “lose of one’s own
accord’’, “get rid of”, “renounce”, etc. We may question the
possibility of transferring so strictly personal a quality as
a State’s independence ; on the other hand, it will be admitted
that this quality ceases to exist by the will of the State
itself when the latter agrees. to. renounce it in favour. of
another State, for example, by becoming absorbed in the
latter or placing itself under the latter’s authority.

Whatever may be said as to the exact meaning of this
word, the idea that it seems to express is clear enough:
Austria must not voluntarily lose her existence as an inde-
pendent State otherwise than with the consent of the Council
of the League of Nations.

This being so, Article 88 marks a twofold departure from
ordinary international law.

25
OPINION BY M. ANZILOTTI ‘ . 59

According to ordinary international law, every country
is free to renounce its independence. and even its existence ;
this rule does not apply to Austria who, under Article 88,
cannot voluntarily lose her independence, still less therefore
her existence, except with the consent of the Courcil of the
League of Nations. |

Similarly, according to ordinary international law, each
country must respect the independence of other countries,
but it is not forbidden to agree to another State’s volun-
tarily renouncing its independence in its favour. This is not
allowed in the case of Austria, as regards the signatory
States to the Treaty of Saint-Germain, except of course with
the consent of the Council of the League of Nations.

5.—I now pass on to the second part of Article 88, which
is. as follows:

“Consequently, Austria undertakes in the absence of
the consent. of the said Council to abstain from any
act which might directly or indirectly or by any means
whatever compromise her independence, particularly, and
until her admission to membership of the League of Nations,
by participation: in the affairs of another Power.”

We must determine—and, as I shall show later, the whole
case turns on this—what acts are contemplated by this pro-
vision. .

The foregoing observations show that the principle con-
tained in the first part of Article 88 of itself creates certain
obligations for Austria and the other. contracting States.
Obligations similar to those of the latter States are expli-
citly imposed upon Germany by Article 80 of the Treaty of
Versailles (supra, No. 2). The second part of Article 88
refers directly to Austria alone and requires her to abstain
from any act which may directly or. indirectly or by any
means whatever compromise her independence, in the absence
of the consent of the Council of the League of Nations.

On the strength of the connection between the second and
first sentences of Article 88 and clearly expressed by the
word “consequently”, the German and Austrian Governments

26
OPINION BY M. ANZILOTTI 60

have argued that the acts from which Austria must abstain —
in the absence of the Council’s consent are acts which
alienate her independence, or which can be assimilated to an
alienation of independence. If I understand their argument
rightly, they say that what Austria is forbidden to do by
the first sentence in Article 88 is to alienate her independ-
ence; since the second sentence merely draws consequences
from the first sentence, the acts from which Austria must
abstain can only be acts of alienation or acts amounting to
alienation.

This argument must be most carefully examined, for the
reply to be given to the Council depends almost entirely
upon this point. If the acts from which Austria must ab-
stain in the absence of the Council’s consent are only acts
of alienation or acts amounting to an alienation of mdepend-
ence, the answer must be in the affirmative; if not, in the
negative. And the efforts of the representatives of the Ger-
man and Austrian Governments have been devoted mainly
to this question. |

6.—In my opinion, the arguments of these Governments do
not hold and for the following reasons.

(a) Undoubtedly the second sentence in Article 88 is connected
with the first by the word “consequently”. But this word
does not necessarily imply that the second sentence merely
draws the logical consequences from the principle laid down
in the first; it may just as well mean that the second
sentence lays down rules the purpose of which is to ensure
effect being given to this principle. Both interpretations are
undoubtedly possible, and therefore we must study the text
itself to see whether the second sentence in Article 88 merely
draws consequences from and applies the first, or whether it
adds further obligations in order to give effect thereto.

(6) It is a fundamental rule of interpretation that words
must be given the ordinary meaning which they bear in their
context unless such an interpretation leads to unreasonable
or absurd results.
OPINION BY M. ANZILOTTI 61

If we give to the words in the second sentence of Article 88
—disregarding for the moment the last clause—the meaning
they normally bear in their context, it is hard to admit that
the acts in question are only acts of alienation or acts amount-
ing to an alienation of independence. The ordinary meaning
of the word “compromise” is certainly not “to alienate”; an
“act which might compromise .... independence”’ is, in the ordin-
ary meaning of the words, an act calculated to place inde-
pendence in danger. If we take the ordinary meaning of the
words in their context, an act may very well compromise a
State’s independence directly or indirectly or by one means
or another, but I do not see how all this can be made to
apply to alienation.

Quite clearly the normal meaning of the words in the con-
text of the second sentence of Article 88 is not the meaning
given to them in the arguments of the German and Austrian
Governments. If we interpret the words according to the
meaning. they would normally bear in their context, the con-
clusion is rather that Austria is obliged to abstain from cer-
tain acts which are not or are not necessarily acts alienating
her independence, but which are calculated to expose that
independence to danger.

Putting aside for the moment a more exact definition of
the acts in question, this interpretation cannot, I think, be
regarded as leading to an unreasonable or absurd result. On
the contrary, it seems to me perfectly intelligible that, in
order to secure Austria’s existence, for important political
reasons, an attempt was made to prevent her, in the absence
of the Council’s consent, from accomplishing certain acts
which, although they left her independence formally intact,
would expose it to danger. Elementary rules of political
foresight would suggest to the authors of the Treaty of Saint-
Germain that they should put the Council in a position to
prevent acts of this kind and to intervene before some final,
_and therefore by that time perhaps inevitable, act was on
the point of accomplishment. Accordingly, the result to

28
OPINION BY M. ANZILOTTI 62

which the natural meaning of the words in their context
leads us being perfectly reasonable, this. is the interpretation
which must be adopted.

(c) The interpretation of the second sentence of Article 88
by the German and Austrian Governments appears to me unac-
ceptable also from another point. of view. Since the obliga-
tion upon Austria not to alienate her independence, either
openly or in a disguised manner, arises out of the first sentence
of the article, the second would be perfectly superfluous if it
merely means that Austria is to abstain in the abserce of the
Council’s consent from any act of overt or covert alienation.
The Austro-German argument really deprives the second sentence
of all importance, and thus it runs counter to a fundamental
rule in the interpretation of legal texts according to which, when
there are two interpretations, one of them attributing a
reasonable meaning to each part of the text and the other
not fulfilling these conditions, the first must be preferred.

(d) It must be observed lastly that Article 88 itself fur-
nishes definite evidence that the acts referred to in the text
include not only acts of alienation of independencé. I would
refer to the last clause of the article where it says: “par-
ticularly, and until her admission to membership of the League
of Nations, by participation in the affairs of another Power”.

I am well aware that the clause was in all probability
the outcome of the incident of Article 61 of the Consti-
tution of Weimar. I might also admit for the sake of argu-
ment, and subject to an express reservation on the point,
that this clause applied only up to the point when Austria
entered the League of Nations and that since that time it
has ceased to be applicable. It is nevertheless true, and this
is what matters, that when Article 88 cites as an example
an act from which Austria is to abstain except with the
consent of the Council of the League of Nations, that example
Is not an act of alienation or one amounting to an act of
alienation; it is merely an act which might expose that

29
OPINION BY M. ANZILOTTI 63

independence to danger. It is difficult to see how this may
be reconciled with the view that this article was intended
to prohibit only acts of alienation of independence.

7.—The conclusion which seems to follow from the fore-
going considerations is that Article 88 of the Treaty of Saint-
Germain contemplates two kinds of acts from which Austria
is to abstain except with the consent of the Council of the
League of Nations.

(A) So-called acts of alienation of independence; or to be
more accurate—acts by which Austria would renounce her
independence in favour of another State, such, for example, as
a treaty by which Austria agreed to be incorporated in the
German Reich, or by which she undertook to join a Federal
State, etc. It will readily be admitted that cases of this
kind, while they are the most serious, are not the most
probable.

(B) Acts which, while leaving Austria her independence,
would have the effect of exposing that independence to danger.
I do not think these acts can be more exactly defined than
by saying that they must be acts which, as far as can be
reasonably foreseen, would endanger that independence. A
treaty by which Austria undertook to intervene in the affairs
of other Powers; the adoption of a constitutional law under
which the head of another State would of right be President
of the Austrian Republic. These seem to be undoubted
examples of this class of acts looked at from a general stand-
point. But it must be added at once that, from their very
nature, acts of this kind are particular instances: an act
which in certain circumstances presents no danger whatsoever
to a State’s independence may well be extremely dangerous in
circumstances of another kind.

It follows that in order to establish the compatibility of the
Austro-German Customs régime with Article 88 of the Treaty
of Saint-Germain, that régime must be neither a so-called act
of alienation of Austria’s independence nor an act which,

30
OPINION BY M. ANZILOTTI 64

' while leaving this independence formally intact, would be
susceptible of exposing it to danger. Both conditions are
equally necessary and on all fours with each other.

8.—I pass now to the Geneva Protocol of October Ath, 1922.

It is above all on this point that I find myself at variance
with the grounds of the present Opinion. The Court’s argu-
ment seems to be as follows: A régime established between
Austria and Germany on the basis and within the limits of
the principles laid down in the Protocol of March rgth, 1931,
is not necessarily incompatible with Article 88 of the Treaty
of Saint-Germain, but is incompatible with the Geneva
Protocol. In my view, on the contrary, that régime can
only be incompatible with the Geneva Protocol if it is
incompatible with Article 88 of the Treaty of Saint-Germain,
since the Geneva Protocol does not impose on Austria, as
regards her independence, any obligation which does not
already ensue from that article.

It is an arguable question whether the States who in 1922
signed the Geneva Protocol. were in a position to modify
inter se the provisions of Article 88, which provisions, as I
have already pointed out (supra, No. 2), form an essential
part of the peace settlement and were adopted not in the
interests of any given State, but in the higher interest of the
European political system and with a view to the main-
tenance of peace. However that may be, I am content to
observe that, as regards the obligations devolving upon
Austria, the Protocol is covered by the provisions of
Article 88. .

I leave on one side the close relation between the first
and second parts of this Protocol, which tends to support
my argument, and I confine myself to the following obser-
vations. . _

As regards the first paragraph of Part II of the Protocol,
it has not been disputed that it corresponds exactly to the
first part of Article 88. Obviously, when this paragraph
speaks of “any negotiations or .... any economic or finan-
cial engagement”, it says nothing that is not covered by the

31
OPINION BY M. ANZILOTTI 65

expression ‘any act” contained in Article 88 The variation
is easily explained if regard be had to the subject matter and
the purpose of the Protocol.

As regards the second paragraph, it seems that the Court’s
opinion is chiefly based on the last part of it. It must
therefore be closely examined.

This part, starting with the words “provided always’, etc.,
follows in the context an enumeration of matters which are
not affected by the obligations devolving upon Austria in
accordance with the terms of the preceding paragraph which
themselves are “in accordance with the terms of Article 88
of the Treaty of Saint-Germain”. If this last part limits
those matters not falling under the scope of Article 88.
obviously it refers back to that article. In fact, Austria is
not obliged not to grant a special régime or exclusive advan-
tages. Her obligation consists in the duty not to violate her
economic independence by granting to any State a “special
régime or exclusive advantages’ calculated to threaten this
independence, and therefore to abstain from any “act cal-
culated to compromise her independence’. The last part
of the second paragraph of Part II of the Protocol thus is
only a particular application of Austria’s obligations under
Article 88 of the Treaty of Saint-Germain.

It is true that the section which we are considering speaks
of “economic independence” and prohibits Austria from granting
a special régime or exclusive advantages calculated to threaten
“this independence’, whereas Article 88 refers to Austria’s
independence without further qualification. It-.seems certain,
however, that if a legal meaning can be attributed to the
expression ‘economic independence”, this meaning must be
“the independence of a State in the economic sphere”. Accord-
ingly, what the last part of the second paragraph of the:
Protocol prohibits Austria from doing is to compromise her
independence in the economic sphere. Here again there is
nothing which is not already covered by the obligations ensuing
from Article 88. ;

It follows that the question raised by this section of the
Protocol, namely whether the Austro-German Customs Union
would constitute a special régime or exclusive advantages

32
OPINION BY M. ANZILOTTI 66

calculated to threaten Austria’s economic independence is
embraced by the more general question which has to be
considered on the basis of Article 88, namely whether the
customs union, though leaving Austria her independence, would
have the effect of endangering that independence.

It follows also that the question whether, having regard to
No. 2 of the first article of the Vienna Protocol, the régime
established by this Protocol is to be regarded as a special
régime or as constituting exclusive advantages, is not of much
importance. In the necessary appraisement of this régime
from the point of view of the dangers to which it might
expose Austria’s independence, due regard must of course
be had to this clause in so far as it is capable of practical
application; the rest is in reality a question of words.

9.—I thus find myself impelled to the conclusion which
I had reached on the basis of Article 88 of the Treaty of
Saint-Germain: the Austro-German Customs régime will
only be compatible with the provisions mentioned in the
Council’s request provided that .

(a) it is not in the nature of a so-called alienation of
* Austria’s independence, and

(6) it is not capable, so far as can reasonably be foreseen,
of exposing that independence to any danger.

With regard to the first point, it is to be noticed that
the régime provided for by the Protocol of March igth, 1931,
is established on a footing of complete legal equality and
reciprocity. Now, though it is no doubt possible that two
States which stand in the relationship of superior and subor-
dinate may contract between them absolutely equal and
reciprocal obligations, it is on the other hand difficult to
conceive how such a relationship can result from a _ treaty
which, being concluded between equals, creates none but reci-
procal obligations.

To my mind, the objection that in this case there would
be two impairments of independence instead of one only,
which impairments would subsist side by side without mutu-
ally cancelling each other and one of which, namely that of
Germany’s independence, would be lawful, whilst the other,
that of Austria’s independence, would be unlawful, confuses

33
OPINION BY M. ANZILOTTI 67

the ideas of independence and of liberty (see supra, No. 3).
If Austria, which is now Germany’s equal, contracts towards
the latter an obligation equal to that which Germany contracts
towards Austria, the legal position of the two States in rela-
tion to each other, in so far as concerns their reciprocal
independence, is not changed, though their liberty is more
restricted than before. Austria’s’ independence would only
be affected by a régime giving Germany a position of legal
superiority ; but such a position cannot ensue from a treaty
which is recognized to have been drawn up on a basis of
absolute legal equality and reciprocity.

Similarly, no importance attaches to the observation that
though the obligations ensuing from the proposed Customs
Union are equal and reciprocal, in practice this reciprocity
would not operate in such a way that the impairment of
Austria’s liberty would be offset by the impairment of Ger-
many’s liberty. This contingency, which I consider extremely
probable, may be of importance when appraising the danger to
which the conclusion of the Customs Union would expose
Austria’s independence; but it is irrelevant to the question
whether reciprocity of obligations is compatible with alienation
of independence.

I do not think it necessary to dwell on this point. The
arguments whereby it has been sought to show that certain
clauses of the Protocol of Vienna are in the nature of an
alienation of Austria’s independence, appear to be based on a
conception of this independence different from that of
Article 88; accordingly, a reference to this conception (supra,
No. 3) will suffice to show that these arguments cannot be
regarded as sound.

10.—The question whether the Austro-German Customs
Union contemplated by the Vienna Protocol must. be con-
sidered as an act susceptible of endangering Austria's independ-
ence is to my mind quite a different question and a much
more important one.

While the question discussed above relates to the legal
consequences which would ensue from the Vienna Protocol
and is accordingly purely a question of law, the one with
which I am now concerned is a question of fact. In accord-

24
OPINION BY M. ANZILOTTI 68

ance with what has been said above (supra, No. 7), the
question amounts to asking whether, in view on the one hand
of the respective positions of Austria and Germany, and in
view, on the other hand, of the consequences which the
Customs Union would have on Austria’s economic life, it
can reasonably be foreseen that a dangerous situation would
ensue for the independence of Austria.

We are therefore definitely concerned with a particular:
instance and, J must add, an instance which derives all its
importance from the fact that we are dealing with the
relations between Germany and Austria. It is quite probable
that a similar customs union, or even a closer union between
Austria and Czechoslovakia, would not have raised the
slightest difficulty. It is not Austria’s right to enter into
customs unions in general with which we are concerned. In
my view, this right is unquestionable, and I freely admit
that it was recognized by the Council in its Resolution of
December gth, 1925. But we are concerned with this Customs
Union and this Customs Union alone.

Before going on to deal with the question I have just
raised, I must make the following observations.

Everything points to the fact that the answer depends on
considerations which are for the most part, if not entirely,
of a political and economic kind. It may therefore be asked
‘whether the Council really wished to obtain the Court’s
opinion on this aspect of the question and whether the
Court ought to deal with it.

As regards the first point, it seems to follow from the
observations repeatedly set forth above, and especially from
Nos. 1 and 7, that it is scarcely possible to answer the
Council’s question as to the applicability of Article 88 of the
Treaty of Saint-Germain to the case before us without also
resolving both the question of law indicated in No. 9 and
the question of fact mentioned in No. 10, These two
questions are on all fours, and the compatibility of the
contemplated customs régime with Article 88 cannot be
established unless they have both been resolved.

This being the case, the conclusion at which I have arrived
after much careful reflection is that the Court must either
refuse to give the opinion asked for, or it must give it on

5 | 35
OPINION BY M. ANZILOTTI 69

the question as a whole. I grant that the Court may refuse
to give an opinion which would compel it to depart from
the essential rules governing its activity as a tribunal (Advis-
ory Opinion No. 5, p. 29), but I am unable to admit that
the Court can answer a question other than that which has
been put to it or confine itself to answering a part of that
question. To my mind that would be an abuse of its powers.
It must now be asked what would be the relation of the
Court’s opinion on the question of fact mentioned above to
the jurisdiction conferred on the Council of the League of
Nations by Article 88 of the Treaty of Saint-Germain.

It has already been observed (supra, No. 1) that the ques-
tion on which the Court’s opinion is asked relates to the
applicability of Article 88. That question is therefore a
preliminary question as regards the Council’s jurisdiction
under that article. The question put to the Court is intend-
ed to establish whether, if the act in question falls under
the scope of Article 88, Austria is bound either to abstain
from it or to place the Council in a position in which it
can exercise the discretionary powers conferred upon it by
that article. It is therefore quite a different question from
that which the Council would have to resolve if, that incom-
patibility being admitted, Austria were to ask for its consent.

On the other hand, there seems to me no doubt that the
right of the Council under Article 88 to grant or withhold its
consent also includes the right to decide whether the act it is
called upon to authorize is really calculated to endanger
Austria’s independence. It would conflict with the meaning
and the spirit of Article 88 if the Council were on this point
bound by the opinion of any other body.

Accordingly, the only result of the Court’s opinion on the
above-mentioned question of fact—supposing of course that
it was accepted by the Council—would be to settle the ques-
tion of the applicability of Article 88 to the case in point.
It would, however, in no way restrict the Council’s discre-
tionary powers, and Austria would remain free to use any
means she might think fit in order to prove to the Council

36
OPINION BY M. ANZILOTTI 70

that the proposed customs régime is not calculated to endanger
her independence.

The Court’s conclusion on this point is therefore of a pro-
visional nature.

11.—The answer to the question whether the customs régime
contemplated in the 1931 Protocol is, owing to its reasonably
probable consequences, calculated to endanger Austria’s inde-
pendence, depends in my opinion upon the following consider-
ations.

In the first place, account must be taken of the movement
already in existence in Germany and Austria, the aim of
which is to effect the political union of the two countries.
Here we are confronted with a well-known fact and one there-
fore which the Court could take into consideration even if it
had not been advanced by the interested Parties. This fact
was, however, invoked on several occasions, and I do not think
it was contested. Moreover, it is at the root of Article 80 of
the Treaty of Versailles and Article 88 of the Treaty of Saint-
Germain : indeed these articles were only adopted to check the
movement towards the union of Germany and Austria, a move-
ment which showed signs of very rapid development after
the War.

This movement, which is based upon community of race,
language and culture, and thus upon a very strong sentiment
of common nationality, is further strongly encouraged by
the difficult situation in which Austria was placed by the
treaties of peace and which impelled her to seek the possi-
bility of existence and development in union with other
countries. Here again we are dealing with facts well known
to all and established in the present proceedings.

It is in the light of these facts that we must ask what
reasonably probable effects the Customs Union would have
upon Austria’s independence.

In view of the great disproportion in the economic strengths
of Germany and Austria, it must be regarded as reasonably
probable that Austria’s economic life would sooner or later
become dependent upon Germany’s. Even if, in the absence
of reliable information (and I must admit that insufficient
light has been thrown on this aspect of the question), we

37
OPINION BY M. ANZILOTTI 7L

leave this point on one side, the Customs Union would beyond
all dispute assimilate the economic life of these two countries,
and its effect would therefore be to conform and strengthen
the movement towards the. incorporation of Austria within
a single big German State. This movement would be supported
by one of the strongest forces in social life, namely economic _
solidarity. I admit that economic union does not necessarily
lead to political union, but its influence is very decidedly
in that direction. Accordingly, if the tendency towards
political} unity already exists and is as active and powerful as
it is in Germany and Austria, it seems to me quite reasonable
to suppose that so close an economic union as that which
would follow from a system of free trade between two coun-
tries surrounded by formidable customs barriers would be
likely to turn the scales in favour of that movement. From
this point of view, the Austro-German Customs Union must,
in my opinion, be considered a fact which might compromise
Austria’s independence within the meaning of Article 88 of
the Treaty of Saint-Germain.

Adopting this standpoint, I cannot attach great importance
to the clauses in the Vienna Protocol which seek to loosen
the bonds between the two countries and especially to safe-
guard Austria’s right to withdraw from the Union. I quite
agree that this Customs Union has had all possible regard
for the independence of the two countries, and there is no
doubt that the authors of the Protocol had this aim in view.
Man’s will, however, has only a limited influence over social
forces like those which are urging Austria towards fusion with
Germany, and in all probability the consequences of the
union would ensue despite the precautions taken in the
Protocol.

It is quite another question whether the danger to Austria’s
independence could not be eliminated by conditions placed
upon its conclusion: in my opinion, for example, the danger
would disappear or would be very much reduced as soon as
Germany and Austria ceased to be the sole members. This
consideration, however, does not apply in the present stage

38
OPINION BY M. ANZILOTTI 72

of the proceedings when we have only to determine whether
the régime as it stands comes within the scope of Article 88,

although it might play a part in any subsequent proceedings
before the Council.

Arguing still from the same standpoint, I find it difficult
to attach importance to the fact that other customs unions
have been regarded as perfectly compatible with the inde-
pendence of States and have in fact exercised no appreciable
influence over that independence. Everything depends upon
the situation of the States which contracted these unions and,
as these situations are never the same, the utmost. care has
to be taken in arguing from one case to another. The only
pertinent historic precedent would appear to be the German
Zollverein, owing to the analogy between the present situation
of Germany and Austria and the situation of the various
German States in the xixth century. I do not wish to
exaggerate its importance, but it seems to me that the Zoll-
verein played a by no means unimportant part in paving
the way for German unity.

It may be asked whether there is not some contradiction
in requiring that a State should exist and at the same time
putting it in a position which makes its existence extremely
difficult. I do not dispute that, but my duty as a judge is
to take Article 88 and to apply it as it stands according to
its letter and its spirit. And when I consider the real
danger threatening Austria’s independence against which this
article is especially directed, and when I consider that, in
order to avert this danger, Article 88 requires Austria, in
the absence of the consent of the Council of the League of
Nations, to abstain from ‘any act which might directly or
indirectly or by any means whatever compromise her inde-
pendence’, it is, I confess, difficult for me to admit that
an act such as the Customs Union contemplated in the
Vienna Protocol does not come within the scope of this
provision, and that it can be accomplished without the
Council’s authority. Further, I would ask what value and

39
OPINION BY M. ANZILOTTI 73

relevance the second sentence in Article 88 would retain
if it did not apply in this case.

12.—For these reasons, I have come to the conclusion that
the Austro-German Customs régime, provided for in the
Vienna Protocol of March roth, 1031, would be incompatible
with Article 88 of the Treaty of Saint-Germain, because it
would be an act coming within the scope of the second
sentence of that article, and that Austria is therefore obliged
to abstain from it or to ask the consent of the Council
of the League of Nations.

This being said, I have no hesitation in admitting that
the said régime would also be incompatible with the Protocol
of Geneva, which only applies the provisions of Article 88
to the matters there in issue.

-From this point of view, and from this point of ‘view only,
I find it possible to accept the conclusion of the present
Opinion.

(Signed) D. ANZILOTTI.

40
